
	
		I
		112th CONGRESS
		2d Session
		H. R. 6509
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. DeLauro (for
			 herself, Mr. Pallone, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish limitations on the quantity of total arsenic
		  in rice and rice products under chapter IV of the Federal Food, Drug, and
		  Cosmetic Act.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing food-based Inorganic and
			 Organic Compounds Exposure Act of 2012 or the
			 RICE Act.
		2.Establishment of
			 limitation on total arsenic in rice and rice products
			(a)Regulation
			 requiredFor the purpose of
			 protecting the public health, not later than the day that is 2 years after the
			 date of the enactment of this Act, the Secretary of Health and Human Services,
			 acting through the Commissioner of Food and Drugs and acting under the
			 Secretary’s authority under chapter IV of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 341 et seq.), shall promulgate a final regulation establishing
			 the minimum quantity of total arsenic contained in rice or a rice product which
			 shall cause the rice or rice product, respectively, to be deemed to be
			 adulterated under section 402 of such Act (21 U.S.C. 343).
			(b)Scope of
			 regulationThe minimum quantity established under
			 subsection (a) shall apply to rice and rice
			 products containing total arsenic regardless of whether the arsenic is present
			 as a result of a natural process, an ingredient added to a food, the use of a
			 pesticide, or other means.
			(c)Regulation
			 includes tolerancesThe
			 regulation under
			 subsection (a) shall include the
			 establishment of a tolerance under section 406 and section 408 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 346; 346a).
			(d)Minimum
			 stringencyThe standard
			 established under subsection (a) (and any subsequent revision thereto) for
			 total arsenic contained in rice or a rice product shall be based on the maximum
			 achievable reduction in cancer risk and shall be at least as protective as the
			 allowable level for total arsenic in bottled water under Section 410 of the
			 Federal Food Drug and Cosmetic Act (21 U.S.C. 349).
			(e)DefinitionsFor purposes of this Act:
				(1)FoodThe
			 term food has the meaning given such term in section 201(f) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(f)).
				(2)RiceThe
			 term rice means a food that is rice.
				(3)Rice
			 productThe term rice
			 product means a food that contains an ingredient made from rice.
				(4)Total
			 arsenicThe term quantity of total arsenic means the
			 total amount of both inorganic and organic arsenic.
				
